                  Case 20-12456-JTD                Doc 923         Filed 01/24/21           Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 895


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On January 20, 2021 I caused to be served the, “Notice of Agenda of Matters Scheduled for
   Hearing on January 22, 2021 at 1:00 P.M. (Prevailing Eastern Time) Before the Honorable
   John T. Dorsey,” dated January 20, 2021 [Docket No. 895],

by causing true and correct copies to be:




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD        Doc 923     Filed 01/24/21     Page 2 of 8




   a. enclosed securely in separate postage pre-paid envelopes and delivered via overnight
      mail to those parties listed on the annexed Exhibit A,

   b. delivered via electronic mail to those parties listed on the annexed Exhibit B, and

   c. delivered via electronic mail to summerall@wgfllaw.com, shumiston@mccarter.com, and
      rondrescher@drescherlaw.com.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                 /s/ Angharad Bowdler
                                                                 Angharad Bowdler

 Sworn to before me this
 22nd day of January, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 923   Filed 01/24/21   Page 3 of 8




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 923 Filed 01/24/21
                                                 Service List
                                                                               Page 4 of 8

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
                          Case 20-12456-JTD   Doc 923   Filed 01/24/21   Page 5 of 8


FERRY JOSEPH, P.A.
Theodore J. Tacconelli
Rick S. Miller
824 Market Street, Suite 1000
Wilmington, DE 19899




 SORENSON VAN LEUVEN, PLLC
 James E. Sorenson
 Post Office Box 3637
Tallahassee, FL 32315‐3637
Case 20-12456-JTD   Doc 923   Filed 01/24/21   Page 6 of 8




                     Exhibit B
                   Case 20-12456-JTD     Doc 923 Filed 01/24/21
                                RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                        Page 7 of 8
                                           Electronic Mail Master Service List




NAME                                                        EMAIL ADDRESS
ABRAMS & BAYLISS LLP                                        seaman@abramsbayliss.com; cannataro@abramsbayliss.com;
ADAMS AND REESE LLP                                         john.rogerson@arlaw.com; jamie.olinto@arlaw.com;
ASHBY & GEDDES, P.A.                                        gtaylor@ashbygeddes.com; kearle@ashbygeddes.com;
                                                            heilmanl@ballardspahr.com; roglenl@ballardspahr.com;
                                                            ganzc@ballardspahr.com; andersonsanchezk@ballardspahr.com;
BALLARD SPAHR LLP                                           summersm@ballardspahr.com;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP                  kcapuzzi@beneschlaw.com; jgentile@beneschlaw.com;
BUCHALTER, A PROFESSIONAL CORPORATION                       schristianson@buchalter.com;
CAFARO MANAGEMENT COMPANY                                   lmadgar@cafarocompany.com;
CHIPMAN BROWN CICERO & COLE, LLP                            desgross@chipmanbrown.com; bolton@chipmanbrown.com;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                        soneal@cgsh.com; jvanlare@cgsh.com;
                                                            ddean@coleschotz.com; jalberto@coleschotz.com; aroth-
COLE SCHOTZ P.C.                                            moore@coleschotz.com;
                                                            cgriffiths@connollygallagher.com; lhatfield@connollygallagher.com;
                                                            jwisler@connollygallagher.com; kconlan@connollygallagher.com;
CONNOLLY GALLAGHER LLP                                      kbifferato@connollygallagher.com;
COUNTY OF LOUDOUN, VIRGINIA                                 steve.jackson@loudoun.gov;
CROSS & SIMON, LLC                                          mvild@crosslaw.com;
DELAWARE SECRETARY OF STATE                                 dosdoc_ftax@delaware.gov;
DELAWARE STATE TREASURY                                     statetreasurer@state.de.us;
                                                            glorioso.alessandra@dorsey.com; schnabel.eric@dorsey.com;
DORSEY & WHITNEY (DELAWARE) LLP                             seim.nathan@dorsey.com
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR              fitzgeraldb@hillsboroughcounty.org;
FONVIELLE LEWIS MESSER & MCCONNAUGHHAY                      allen@wrongfullyinjured.com
GARNER & CONNER, PLLC                                       cconner@garnerconner.com;
GIBBONS P.C.                                                hcohen@gibbonslaw.com; rmalone@gibbonslaw.com;
GOLDMAN SACHS BANK USA                                      gs-slg-notices@gs.com;
GOULSTON & STORRS PC                                        thoffmann@goulstonstorrs.com; ykass-gergi@goulstonstorrs.com;
HILLER LAW, LLC                                             ahiller@adamhillerlaw.com;
HOGAN♦MCDANIEL                                              dckerrick@dkhogan.com;
HOLIFIELD & JANICH, PLLC                                    aholifield@holifieldlaw.com; kmann@holifieldlaw.com;
HOWARD & HOWARD ATTORNEYS PLLC                              mbogdanowicz@howardandhoward.com;
HUNTON & WILLIAMS LLP                                       ggriffith@huntonak.com;
INDIANA ATTORNEY GENERAL OFFICE                             heather.crockett@atg.in.gov; amanda.quick@atg.in.gov;
JACK SHRUM, PA                                              jshrum@jshrumlaw.com;
JACKSON & CAMPBELL, P.C.                                    mweitzman@jackscamp.com;
JENSEN BAGNATO, P.C.                                        jeffrey@jensenbagnatolaw.com; jeffreycarbino@gmail.com;
                                                            kdwbankruptcydepartment@kelleydrye.com; rlehane@kelleydrye.com;
KELLEY DRYE & WARREN LLP                                    swilson@kelleydrye.com; mlevine@kelleydrye.com;
KLEHR HARRISON HARVEY BRANZBURG LLP                         rlemisch@klehr.com; sveghte@klehr.com; cbrennan@klehr.com;
KLEIN LLC                                                   klein@kleinllc.com
KOHNER, MANN & KAILAS, S.C.                                 swisotzkey@kmksc.com;
                                                            arogoff@kramerlevin.com; rschmidt@kramerlevin.com;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                         jsharret@kramerlevin.com; jwagner@kramerlevin.com;
KURTZMAN | STEADY, LLC                                      kurtzman@kurtzmansteady.com;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                         skaufman@skaufmanlaw.com;
MANIER & HEROD, P.C.                                        mcollins@manierherod.com; rmiller@manierherod.com
MARICOPA COUNTY TREASURER                                   muthigk@mcao.maricopa.gov
MAYNARD COOPER & GALE PC                                    jlamar@maynardcooper.com;
MCCARRON & DIESS                                            mjf@mccarronlaw.com
MCCARTER & ENGLISH LLP                                      kbuck@mccarter.com;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                      tleday@mvbalaw.com;
                                                            dprimack@mdmc-law.com; jbernstein@mdmc-law.com;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP                 gbressler@mdmc-law.com; mmorano@mdmc-law.com
MCGUIREWOODS                                                svaughn@mcguirewoods.com; sspeight@mcguirewoods.com;
MIAMI-DADE COUNTY TAX COLLECTOR                             priscilla.windley@miamidade.gov; mdtcbkc@miamidade.gov;
MISSOURI DEPARTMENT OF REVENUE                              deecf@dor.mo.gov;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                    rmersky@monlaw.com;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                        dabbott@mnat.com;



                                                      Page 1 of 2
                 Case 20-12456-JTD     Doc 923 Filed 01/24/21
                              RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                     Page 8 of 8
                                         Electronic Mail Master Service List




NAME                                                      EMAIL ADDRESS
OAKLAND COUNTY TREASURER                                  kevin@lawyermich.com;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                 cmomjian@attorneygeneral.gov; crmomjian@attorneygeneral.gov;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                 agbankdelaware@ag.tn.gov;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                    abigail.ryan@oag.texas.gov; jason.binford@oag.texas.gov;
OFFICE OF THE UNITED STATES TRUSTEE                       linda.richenderfer@usdoj.gov;
PACHULSKI STANG ZIEHL & JONES LLP                         jo'neill@pszjlaw.com
PASCO COUNTY, FLORIDA ON BEHALF OF BOARD OF
COUNTY COMMISSIONERS                                      asalzano@pascocountyfl.net;tosipov@pascocountyfl.net
PAUL HASTING LLP                                          justinrawlins@paulhastings.com; aarongobersims@paulhastings.com;

PENSION BENEFIT GUARANTY CORPORATION                      morgan.courtney@pbgc.gov; efile@pbgc.gov; harris.melissa@pbgc.gov;
POLSINELLI PC                                             cward@polsinelli.com;
REGER RIZZO & DARNALL LLP                                 erassman@regerlaw.com;
SAUL EWING ARNSTEIN & LEHR LLP                            monique.disabatino@saul.com; luke.murley@saul.com;
SCHREEDER, WHEELER & FLINT, LLP                           chord@swfllp.com;
SECURITIES & EXCHANGE COMMISSION                          secbankruptcy-ogc-ado@sec.gov; secbankruptcy@sec.gov;
SECURITIES AND EXCHANGE COMMISSION                        bankruptcynoticeschr@sec.gov; nyrobankruptcy@sec.gov;
SEYFARTH SHAW LLP                                         whanlon@seyfarth.com;
SHERRARD ROE VOIGT & HARBISON, PLC                        mabelow@srvhlaw.com;
SIMON PROPERTY GROUP                                      rtucker@simon.com;
SMTD LAW LLP                                              rberens@smtdlaw.com;
STRADLEY, RONON, STEVENS & YOUNG, LLP                     dpereira@stradley.com
SULLIVAN · HAZELTINE · ALLINSON LLC                       zallinson@sha-llc.com;
TCW DIRECT LENDING LLC                                    michael.anello@tcw.com;
                                                          rosner@teamrosner.com; gibson@teamrosner.com;
THE ROSNER LAW GROUP LLC                                  liu@teamrosner.com;
                                                          marcy.smith@troutman.com; matthew.brooks@troutman.com;
TROUTMAN PEPPER HAMILTON SANDERS LLP                      gary.marsh@troutman.com;
TUCKER ARENSBERG                                          bmanne@tuckerlaw.com;
UCTS, DEPT OF LABOR AND INDUSTRY                          ra-li-ucts-bankrupt@state.pa.us
WATKINS & EAGER PLLC                                      rireland@watkinseager.com;
WEIR & PARTNERS LLP                                       jcianciulli@weirpartners.com;
WOLCOTT RIVERS GATES                                      jstiff@wolriv.com;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                      bankfilings@ycst.com; mneiburg@ycst.com; jmulvihill@ycst.com;
ZIONS BANCORPORTION                                       gregory.baser@zionsbancorp.com;




                                                    Page 2 of 2
